Name: Council Regulation (EEC) No 1371/90 of 21 May 1990 amending Regulations (EEC) No 4054/89 allocating, for 1990, Community catch quotas in Greenland waters and (EEC) No 4052/89 laying down for 1990 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  Europe;  America
 Date Published: nan

 24. 5 . 90 Official Journal of the European Communities No L 133/3 COUNCIL REGULATION (EEC) No 1371/90 of 21 May 1990 amending Regulations (EEC) No 4054/89 allocating, for 1990, Community catch quotas in Greenland waters and (EEC) No 4052/89 laying down for 1990 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 4054/89 (2) allocates, for 1990, catch quotas between Member States for vessels fishing in Greenland waters ; Whereas Regulation (EEC) No 4052/89 (3) lays down, for 1990, certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels registered in the Faroe Islands ; Whereas the Community and the Home Government of the Faroe Islands have held further consultations regard ­ ing their fisheries relations in 1990, resulting in a deci ­ sion to exchange catch possibilities of deep-water prawns between the waters east and west of Greenland ; Whereas it is for the Community, pursuant to Article 3 of Regulation (EEC) No 170/83, to determine the conditions subject to which this additional catch quota may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be shared among the Member States by means of quotas in accordance with Article 4 of the said Regulation, HAS ADOPTED THIS REGULATION : Article 1 The data relating to deep-water prawns set out in the Annex to Regulation (EEC) No 4054/89 are hereby replaced by those set out in Annex I to this Regulation . Article 2 The data relating to Northern deep-water prawns set out in Annex 1.2 to Regulation (EEC) No 4052/89 are hereby replaced by those set out in Annex II to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1990 . For the Council The President M. O'KENNEDY (') OJ No L 24, 27. 1 . 1983, p . 1 . (z) OJ No-L 389, 30 . 12. 1989, p . 65 . (J) OJ No L 389, 30 . 12. 1989, p. 55 . No L 133/4 Official Journal of the European Communities 24. 5 . 90 ANNEX I Allocation of Community catch quotas in Greenland waters for 1990 Species Area Community Catch quotas (tonnes) Quotas allocated to member States (tonnes) Allocations for Norway (tonnes) (shown for information only) Faroese quotas in Greenland waters according to EEC-Greenland Fisheries Protocol (') (tonnes) (shown for information only) 1 2 3 4 5 6 Deep-water prawns NAFO 0/ 1 776 Denmark 388 France 388 I 224 0 ICES XIV/V 3 574 Denmark 537 France 537 2 500 926 (') These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1990 agreed on by the Community and the Faroe Island . (2) South of 68 ° N in NAFO 0/ 1 . ANNEX II Quotas for Faroese vessels fishing in Greenland waters according to Article 1 (3) of EEC/ Greenland Fisheries Protocol ( l) (shown for information only) Species Fishing zones : ICES division of NAFO sub-area Quantity(tonnes) Northern deep-water prawn (Pandalus borealis) NAFO 0/ 1 (2) XIV/V 224 926 (') OJ No L 389, 30 . 12. 1989, p. 83. (2) South of 68 ° N.